Title: To Benjamin Franklin from the Loge des Commandeurs du Temple, 24 June 1783
From: Masonic Lodge, Commandeurs du Temple
To: Franklin, Benjamin


          
            A L’o∴ de
              Carcassonne, d’un lieu éclairé ou régnent la paix, le Silence et la Charité, Le 24e.
              du 4me. mois de l’an 5783.
            de la V∴ L∴ et de l’ere vulgaire Le 24 Juin 1783./.
          
          A la Gloire du Grand Architecte de L’Univers
          La R∴ L∴ Saint Jean
            Sous Le Titre distinctif des Commandeurs du Temple A L’O∴ de Carcassonne
          Au trés digne trés Vertueux, & très Respectable frére Docteur
            Franklin, Ministre, Plenipotentiaire des Etats unis de L’Amérique auprés de la Cour de
            france à L’O\ de Paris
          S∴ F∴ V∴
          T∴ T∴ C∴ & T∴ R∴ f∴
          
          A La reception de vôtre planche en
            datte du 1er. du 3me. mois là Loge fut extraordinairement assemblée; a peine eumes nous
            fait Lécture de ce que vous nous faites la faveur de nous Ecrire, que vôtre admission
            fut celebrée avec tous les transports de la Joye la plus vive. Il etoit impossible de Contenir nos freres. Les
            applaudissements et les Vivats les plus rédoublés retentissoint de L’orient à
            L’occident. Cépendant voulant donner à vôtre agrégation tout L’eclat dont elle est
            Susceptible, la fête Sollemnelle en fut renvoyée a la st. Jean. Nous ne vous en donames pas avis parceque nous
            respectons trop vos occupations. Ce jour est enfin venû aprés avoir été bien desiré,
            vous trouverés cy joint le detail de nos travaux mais vous ni [n’y] verrés pas quoique
            on aye pû dire, Cette Joye et ces transports dont nous etions penétrés, en vain
            tenteroit-on de les peindre.
          Le Comte de Caux absent n’a point eû
            L’honneur de vous répresenter et vous l’avès fait vous meme. Un peintre excellent
            Italien et Maçon a Copié votre portrait daprès Veilles peintre en mignature Sur L’Email
            à Paris. Ceux qui ont eû le bonheur de
            vous voir ne peuvent Se méprendre à Ses traits. C’est cette image qui a été apportée en Triomphe
            Le Jour de votre affiliation. Une deliberation de la L’oge ordonne
            quelle restera perpetuelement dans notre Temple./.
          Quoique eloigné de nous par ce moyen vous serès toujours present à nos assemblées.
            C’est la que vous recevrés nos homages et que vous Serés témoin de ces vœux ardents que
            nous formons pour la Conservation des jours d’un homme d’un Sage et d’un Savant qui n’a
            pas dedaigné de sunir plus étroitement à nous.
          Nous avons la faveur d’etre par les N∴ M∴ A∴ N∴ C∴ T∴ C∴ T∴ D∴ & T∴ R∴ f∴ Vos trés affectionnès freres
          
            Vidal
              DE ST
              Martial vble. en exce: [vénérable en
              exercice]par Mandement de La R∴ L∴ f∴ Thoron sre
              [secrétaire]Sêlé et timbré par nous garde des sceaux timbres et archives David
              p∴ t∴
          
         
          Notation: Les francs Maçons de
            Carcassone. 24 Juin 1783.
        